UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1634



JOHN KAY SMOOT,

                                              Plaintiff - Appellant,

          versus

FIRST UNION NATIONAL BANK OF VIRGINIA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    Claude M. Hilton, District
Judge. (CA-96-83-A)


Submitted:   November 21, 1996            Decided:   December 3, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


John Kay Smoot, Appellant Pro Se. Grady Craven Frank, Jr., HAZEL
& THOMAS, P.C., Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders (1) dismissing

his complaint without prejudice for lack of diversity jurisdiction

and (2) denying his motion for reconsideration. Our review of the

record discloses no reversible error. Accordingly, we affirm. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2